PER CURIAM.
Darius Walker seeks review of the trial court’s denial of his motion seeking additional jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm because the record before us is so scant that determining the merits of Walker’s claim is not possible. We do so, however, without prejudice to Walker raising the issue in a timely, legally sufficient motion filed under Florida Rule of Criminal Procedure 3.850.
AFFIRMED.
ORFINGER, C.J., GRIFFIN and TORPY, JJ., concur.